Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims   1, 4-5, 8-16   is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US 20160284129) in view of Anuma (US 20160133051 A1, IDS). 

Regarding claims 1, 5 and 9: 

Nishizawa (US 20160284129) discloses a wearable device (100, Fig. 10A) comprising: 
a display configured to display a binocular augmented reality image including a right image and a left image (see Fig. 10A) [0304]), the binocular augmented reality image being displayed with an object in a real world (real space) ([0181]), 
a detector (detector for detecting convergence angle) configured to detect an angle (CA, Fig. 10A) at which a line of sight of a right eye of a user wearing the wearable device and a line of sight of a left eye of the user intersect  ([0180-0182]); and a controller configured to cause the display to display the binocular augmented reality image including the right image and the left image with an interval (distance) depending on the angle detected by the detector ([0180-0182]), and the angle detected by the detector is smaller than a first angle (see the illustration in Fig. 7A-7C, [0129-0130]).  
([0128] FIGS. 7A to 7C illustrating the viewing distance of the observer and the convergence angle, [0129] If comparing FIG. 7A with FIG. 7B, an example of FIG. 7A illustrates a state where the observer views an object OB by placing the object OB relatively close to (distance d1) both eyes EYa and EYb, and FIG. 7B illustrates a state where the observer views the object OB by placing the object OB relatively remote from (distance d2; d2>d1) both eyes EYa and EYb. When viewing the object OB in the close position as illustrated in FIG. 7A, since both eyes EYa and EYb are close to the inside, the value of convergence β that is formed by the sight lines of the right and left eyes EYa and EYb increases. In contrast, as illustrated in FIG. 7B, if the observer views the object OB by placing the object OB relatively remote from both eyes EYa and EYb, the value of the convergence angle β is reduced.
  Nishizawa does not specifically disclose to cause the display stop displaying the binocular augmented reality image when the angle detected by the detector is smaller than a first angle. 
However the limitations are obvious in the system of Anuma (US 20160133051) since during image adjustment process the display stop (i.e. terminate AR display at step 28, see Fig. 12) displaying the augmented reality image when the angle (convergence angle based on line of sight ) detected by the detector is smaller than a first angle (i.e. convergence angle in 4 m distance become smaller than the default setting) ([0223], [0274] and Fig. 12) (in [0274] discloses if the distance at which the user gazes is longer than 4m, the convergence angle between the user's both eyes becomes smaller than the default setting. Control unit 140 shifts a display position in the display region D1 to the nose side so that the convergence angle becomes larger. Note that AR image is display in step 19, Fig. 12, if the line of sight measured based on convergence angle;  AR image displayed in larger convergence angle in less than 4 m. and stop displaying AR image when image display longer then 4 m, also see the illustration in Fig. 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishizawa  with the teaching of Anuma, thereby, it is possible to perform a display suitable for a case where a user performs work while paying attention to a distant place and the user can adjust a display position suitable for a distance to a work object.  
Regarding claims 4-5, 10:
Nishizawa discloses a frame (102) capable of holding a glass or lens, wherein the display is placed at the frame ([0091]).

Regarding claims 11, 13 and 15: 
Nishizawa in view of  Aunuma discloses  wherein the angle detected by the detector depends on a distance between the user and the object; and the angle is decreased when the distance is increased (see Anuma ([0223], [0274] and Fig. 12) . Same motivation as applied to claim 1. 

Regarding claims 12, 14 and 16: 
Nishizawa in view of Aunuma discloses the controller (140) is configured to cause the display stop (discontinue) displaying the binocular augmented reality (AR image) when a distance from the user to the object (OB) in the real world is 40 centimeters or more (i.e. 4 m) ([0223], [0274] and Fig. 12) . Same motivation as applied to claim 1. 


Responds to Applicant’s Argument  
2.	Applicant’s argument filed on 02/24/2022 has been consider but are not persuasive. In view of amendment the reference of Nishizawa (US 20160284129) has been added for further consideration.
More specifically the Applicant argues that “Anuma  fails to teach that the display of AR image is stopped when the angle detected by the detector is smaller than a first angle”.
Examiner disagrees with the Applicant’s point of view.This limitations are obvious in the system of Anuma, since  in [0274] discloses if the distance at which the user gazes is longer than 4m, the convergence angle between the user's both eyes becomes smaller than the default setting. Control unit 140 shifts a display position in the display region D1 to the nose side so that the convergence angle becomes larger. Note that AR image is display in step 19, Fig. 12, if the line of sight measured based on convergence angle; AR image displayed in larger convergence angle in less than 4 m. and terminates displaying AR image when image display longer then 4 m, also see the illustration in Fig. 12. 

 
Conclusion 

3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692